Action for damages for personal injuries suffered by an infant, and for expenses and loss of services by her father. Plaintiffs appeal from a judgment dismissing their complaint on the merits on their offer of proof made to the court at the opening of the trial. Judgment reversed on the law, and a new trial granted, with costs to the appellants to abide the event. The question passed upon by the trial court was whether or not the plaintiffs’ offer of proof raised a question of fact as to defendant landlord’s control of and responsibility for the condition of an inside cellar stairway on which the infant plaintiff fell and was injured. Defendant in its answer admitted that it “ had charge and control of those portions of the premises described in the amended complaint as were used in common by the tenants thereof.” Common use of the stairway by the tenants of the two apartments in the building was clearly shown in the offer of proof, and it was either shown by or inferable from other facts stated that such common use was known to and was arranged for by the defendant. The facts and their permissible inferences, with the concession in defendant’s answer, entitled plaintiffs to go to the jury. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.